PER CURIAM:
Adam L. Perkins appeals the district court’s order granting summary judgment against Perkins on his claims of religious discrimination and failure to accommodate under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17 (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Perkins v. Town of Princeville, No. 4:04-cv-00168-H (E.D.N.C. Apr. 19, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.